DYKMAN, J.
This is an appeal from an order of the special term denying a motion to vacate an order made at the Westchester county special term on the 6th day of December, 1890, granting leave to bring this action, and to set aside and vacate all the proceedings subsequent thereto, including the judgment entered in this action.
The great delay in making this motion would be a sufficient justification of its denial. But, aside from the delay, the motion was entirely destitute of merit. At most, there was only irregularity in the original motion for leave to sue. The merits are all with the plaintiff, and no injustice has been wrought. The order should be affirmed, with $10 costs and disbursements. All concur.